El Juez Asociado Se. Hutchison,
emitió la opinión del tribunal.
Manuel López Cepero fué declarado convicto de un de-lito de mutilación.
La acusación imputa un acometimiento y agresión ilegal y maliciosa a consecuencia del cual Eladio Burgos fué privado de su visión por el ojo izquierdo como resultado permanente de un fuerte golpe producido por un instrumento contun-dente.
La única cuestión que se levanta en el alegato se refiere a la suficiencia ele la prueba para sostener el veredicto y sentencia.
La teoría del apelante parece ser que no obstante la de-claración del perjudicado con respecto a la pérdida total de la visión en su ojo izquierdo en la fecha del juicio, este hecho debe probarse concluyentemente por prueba pericial, y que la declaración del oculista llamado a declarar por el fiscal no es concluyente ya en cuanto a este punto o respecto a la causa próxima de la pérdida de la visión, o en Cuanto a su alegada permanencia.
En el informe oral se sugirió que la mera pérdida de la vista no constituye mutilación dentro del significado del Có-digo Penal. Es razonable agregar que esto se dijo en una forma más o menos indecisa en unión de la manifestación de que el abogado no había tenido tiempo para investigar el asunto.
Si a esta corte incumbiera el tener que hacer una inves-tigación independiente en la forma así indicada, tal inves-tigación podría resultar en una conclusión precipitada sin que exista ninguna impropiedad muy aparente al hacerse una comparación detenida de la versión española contenida en el artículo 212 del Código Penal con el texto original en inglés. Uno habla “de toda persona que * * * sacare un ojo,” el otro de “every person who '* * * puts out an eye.”
*52Aunque uo es necesario que resolvamos y no resolvemos ahora que ‘‘la mera desfiguración de un ojo no constituiría mutilación/’ sin embargo la contestación a toda aquellai parte del razonamiento del apelante que no se funde en el error de traducción a que acabamos de referirnos puedo verse en el caso de El Pueblo v. Núñez, 190 Pac. 486, en el cual una Corte de Distrito de Apelaciones de California se expresó en estos términos:
“Convenimos con el abogado del acusado en que de acuerdo con el estatuto la mera desfiguración de un ojo no constituirá mutila-ción a no ser que tal desfiguración resultare en que el ojo quedara inservible; pero creemos que el jurado estuvo justificado al de-clarar, como su veredicto implica, que ciertamente declaró, que el acusado con el golpe que profirió en la cara del perjudicado ‘va-ció’ el ojo a este último.”
Entonces, después de citar de la declaración de un ocu-lista, la corte pasa a decir lo siguiente:
“No puede haber ninguna clase de duda de que la anterior de-claración, considerada aisladamente demuestra inequívocamente que al perjudicado se le vació un ojo. Si todo lo que el perjudicado podía hacer con el ojo era, como declaró el doctor, meramente dis-tinguir la claridad de la oscuridad, o percibir una señal o movi-miento de cierta clase, hecha inmediatamente ante el ojo, éste cier-tamente quedó enteramente inservible para él. Si ambos ojos hu-bieran sido afectados de tal modo, es muy claro qué el perjudi-cado hubiera quedado prácticamente, ciego. Lo que el estatuto cla-ramente quiere decir con la expresión o frase, ‘vaciar el ojo’ es que el ojo ha sido lesionado de tal modo que el perjudicado no puede usarlo para los fines ordinarios, corrientes y prácticos de la vida.”
En el presente caso el oculista que examinó el ojo lesio-nado unas dos semanas después del acometimiento y ocho meses antes del juicio, manifestó en sustancia que encontró un principio de atrofia del nervio óptico bastante marcado; que el paciente podía ver solamente bultos a veinte pies; que el testigo le manifestó a él que probablemente perdería la visión por aquel ojo; que perdería la visión en su totali-*53ciad por aquel ojo; que Burgos padecía de una atrofia pro-gresiva, porque todas las atrofias son progresivas; que desde la fecha transcurrida hasta la del juicio era posible que Burgos hubiera perdido la vista por ese ojo; que el día del examen él podía distinguir bultos a veinte pies; que el tes-tigo manifestó al paciente que después de algún tiempo él perdería la vista por ese ojo, si bien el testigo vaciló algo antes de decirle esto, porque siempre es desagradable de-cir a un paciente “Ud. no tiene remedio;” que es más fácil decirle, “Probablemente Ud. va a perder la visión,” y de-jarle que se vaya convenciendo; que desde la fecha del exa-men a la del juicio había pasado tiempo suficiente, creía el testigo, para que haya ocurrido la pérdida total de la vi-sión; que el testigo no podía contestar exactamente que si el paciente hubiera estado atendido por un especialista in-mediatamente, hubiese podido conservar alguna visión por-que con el tratamiento quizás cierta visión hubiera podido retener; que el testigo no podía afirmar categóricamente si Burgos pudo ver o nó por ese ojo en la fecha del juicio; que Burgos ha podido tener alguna otra afección en ese ojo y el testigo desconocerla, por no haber tenido oportunidad de examinarle el nervio óptico antes del golpe, pero que el golpe era suficiente para haberle producido la atrofia.
Si bien el perjudicado no manifestó precisamente que no había tenido molestias en su ojo izquierdo antes de la fecha del acometimiento, su declaración en conjunto deja poco o ningún motivo de duda sobre este punto. La posibilidad de una afección anterior desconocida por el oculista y la posibilidad de algún remedio que hubiera podido obtener de haber hecho antes una visita al oculista, ambas son de-masiado remotas para merecer seria consideración.
La manifestación hecha por el perjudicado respecto a la total pérdida de la visión por el ojo izquierdo era entera-mente compatible con la declaración del oculista, si es que *54no fne expresamente corroborada y la hizo en la forma más plausible. Si el jurado estaba convencido de que Burgos dijo la verdad entonces estuvo justificado en emitir un ve-redicto de culpabilidad contra el acusado por el delito de mutilación.
En cuanto al hecho- de si el acusado dió o nó el golpe que hizo perder la visión al perjudicado, cuestión que ha sido alegada con gran insistencia en el informe oral, estamos sa-tisfechos con decir que de un examen cuidadoso de toda la prueba ésta no revela suficiente motivo para una revoca-ción.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada..

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Áldrey, y Franco Soto.